PER CURIAM,
DISMISSED. Banks v. State, 916 So.2d 35 (Fla. 1st DCA 2005); Baldwin v. Crosby, 905 So.2d 250 (Fla. 1st DCA 2005) (concluding “proper remedy is to file a motion in the circuit court seeking [removal of lien and restoration of funds collected], secure a ruling, and if necessary raise the issue when appellate review is sought' of any final order in the proceedings below”). The petition for writ of prohibition, transferred from Florida Supreme Court case number SC17-0395, is denied.
WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.